Case: 14-40222      Document: 00512914004         Page: 1    Date Filed: 01/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-40222
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          January 26, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

RIVELINO DE JESUS YEPEZ-ROSAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-734-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Rivelino de Jesus Yepez-Rosas has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). At the request of this court, the attorney has filed a letter advising
of the efforts to inform Yepez-Rosas of his rights under Anders in a language
he can understand. United States v. Moreno-Torres, 768 F.3d 439, 441 (5th


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40222      Document: 00512914004   Page: 2   Date Filed: 01/26/2015


                                 No. 14-40222

Cir. 2014).    In the letter, Yepez-Rosas’s attorney states that he has
communicated all relevant information to the defendant in Spanish. Yepez-
Rosas has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2